Citation Nr: 0334287	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to service connection for  hair loss as 
secondary to the service connected disability of malaria.

3.  Entitlement to service connection for lipomatas as a 
result of exposure to herbicides.

4.  Entitlement to service connection for bronchitis as a 
result of exposure to herbicides.

5.  Entitlement to service connection for prostatic 
hypertrophy as a result of exposure to herbicides.




REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission

ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to November 
1969.

As to the issue of entitlement to an increased evaluation for 
post traumatic stress disorder (PTSD), currently rated as 70 
percent disabling, this matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a April 2001 rating 
decision of  the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

As to the issues of entitlement to service connection for 
hair loss as secondary to the service connected disability of 
malaria; entitlement to service connection for lipomatas as a 
result of exposure to herbicides; entitlement to service 
connection for bronchitis as a result of exposure to 
herbicides and entitlement to service connection for 
prostatic hypertrophy as a result of exposure to herbicides, 
these matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  As to the issue of 
entitlement to an increased evaluation for PTSD, currently 
rated as 70 percent disabling, the RO's October 2001 letter 
is insufficiently specific as to the VA's duties of notice 
and assistance and the letter does not provide notice of the 
requirements of how to substantiate a claim for an increased 
evaluation for PTSD.  As to the issues of entitlement to 
service connection for lipomatas, bronchitis and prostatic 
hypertrophy as a result of exposure to herbicides, the RO's 
June 2001 letter is insufficiently specific as to the VA's 
duties of notice and assistance.  Finally, as to the issue of 
entitlement to service connection for hair loss as secondary 
to the service-connected disability of malaria, the RO's 
September 2001 letter is insufficiently specific as to the 
VA's duties of notice and assistance.  

Additionally, the Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the     30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 38 C.F.R.     
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect, the RO must also take 
this opportunity to insure that the VCAA letters are in 
compliance with the Paralyzed Veterans of America decision.

Finally, with respect to the VA's duty to assist, under the 
VCAA, the VA has a duty to secure an examination or opinion 
if the evidence of record contains competent evidence that 
the claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  With respect to the issue of 
entitlement to an increased evaluation for PTSD, currently 
rated as 70 percent disabling, review of the claims folder 
reveals that the most recent psychological examination was 
performed in November 2000.   The Board finds that, in order 
to adjudicate the claim for an increased rating of the 
veteran's PTSD disability, a more recent examination is 
required.

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim for an 
increased evaluation for post traumatic 
stress disorder (PTSD), rated as 70 
percent disabling; entitlement to service 
connection for lipomatas, bronchitis and 
prostatic hypertrophy as a result of 
exposure to herbicides and entitlement to 
service connection for hair loss as 
secondary to the service connected 
disability of malaria, and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate opportunity for response.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should schedule the veteran 
for a psychological examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should opine 
as to the degree of the veteran's social 
and occupational impairment and relate 
all relevant symptomatology.  

4.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




